Citation Nr: 0213097	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-24 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher initial evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to August 
1994.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In his December 2000 Form 9 Appeal to the Board, the veteran 
raised possible claims for entitlement to service connection 
for a right knee condition, as well as entitlement to service 
connection for dizziness and headaches as secondary to his 
service-connected lumbosacral strain.  These issues are 
referred back to the RO for any necessary development.

(Another issue on appeal, service connection for a left knee 
condition, will be addressed in a separate decision, after 
the completion of additional development.)


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's lumbosacral strain is productive of 
characteristic pain on motion; there is no competent medical 
evidence of muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for lumbosacral 
strain have not been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.159, Part 4, including § 4.71a, Diagnostic Code 5295 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the November 
1999 rating decision, the October 2000 statement of the case, 
the April 2002 supplemental statement of the case and letters 
from the RO.  The RO also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence the 
RO would attempt to obtain on his behalf, as noted in June 
1999 and April 2001 correspondence.  The Board also finds 
that the RO met its duty to assist by making satisfactory 
efforts to ensure that all relevant evidence was associated 
with the claims file, noting that it contains service medical 
records and private treatment records.  The veteran was also 
given a VA examination in June 1999, and was provided the 
opportunity for a hearing, which he declined in May 2001.

The Board recognizes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Where the evidence does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The June 1999 VA examiner recommended additional 
testing and follow-up evaluation in his assessment of 
mechanical low back pain, for purposes of identifying 
additional pathology.  As the RO service-connected the 
veteran's claim shortly after this examination, and as this 
follow-up was not ordered to assess the severity of current 
symptomatology, this suggested evaluation is not required to 
be completed prior to the Board's decision on the pending 
claim for entitlement to a higher initial evaluation for 
lumbosacral strain.  

The veteran first expressed disagreement with the original 
assignment of a disability rating following the award of 
service connection, and as such, the severity of his 
lumbosacral strain will be considered during the entire 
period from the initial assignment of the disability rating 
to the present.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The evidence includes an April 1995 private chiropractic 
examination report noting normal clinical findings for lumbar 
flexion and extension, but lumbar spinal tenderness.  
Although no muscle spasm or subluxation findings were noted 
on clinical evaluation, the diagnoses were listed as lumbar 
muscle spasm, lumbalgia, lumbar stiffness and lumbar 
subluxation.  

The record includes two hospital visits for low back pain.  
In November 1995, the assessment was acute contusion of the 
lumbar spine following an accident where the veteran was 
thrown out of a moving vehicle.  X-rays were normal, and 
there were no findings relative to range of motion or muscle 
spasm.  In December 1998, forward flexion was measured to 
approximately 45 degrees, and extension to approximately 10 
degrees, with an impression of low back pain.     

A May 1999 urgent care visit report noted normal range of 
motion findings and no muscle spasm, and the assessment was 
lumbosacral strain.  A June 1999 VA examination report 
indicated full range of motion of the lumbar spine, no muscle 
atrophy or paraspinous wasting, no degenerative changes and 
x-ray findings within normal limits.  The assessment was 
mechanical low back pain.

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 5295, for 
characteristic pain on motion.  DC 5295 assigns a 20 percent 
rating in cases where there is muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.  A 40 percent evaluation, the maximum 
available, is awarded in cases of severe lumbosacral strain, 
where there is listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above 
symptomatology with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a.
The Board finds that a higher initial evaluation for 
lumbosacral strain under DC 5292 is not warranted by the 
competent medical evidence of record.  Although there is a 
muscle spasm diagnosis in the April 1995 chiropractic report, 
it is not supported by any documented clinical findings.  
Further, the remainder of the evidence of record shows no 
findings of muscle spasm, and specific findings of no muscle 
spasm on at least one record.  Further, there is no medical 
evidence of unilateral loss of lateral spine motion, although 
range of motion findings, mostly normal, are noted in the 
evidence of record.  As such, the assignment of a higher 
initial evaluation of 20 percent under DC 5295 is not for 
application.  See 38 C.F.R. § 4.71a.  The Board further notes 
that none of the symptomatology required for a 40 percent 
rating has been documented for the record.  Id.

The Board has considered other codes that may apply to afford 
the veteran's lumbosacral strain a higher initial evaluation, 
including DC 5285 (for residuals of vertebral fracture), DC 
5286 (for ankylosis of the spine), DC 5289 (for ankylosis of 
the lumbar spine), DC 5292 (for limitation of motion of the 
lumbar spine) and DC 5293 (for intervertebral disc syndrome).  
The Board finds that DC 5285, DC 5286, DC 5289 and DC 5293 
are not applicable because none of these conditions have been 
shown by the competent medical evidence of record.  

As for DC 5292, the evidence must show moderate limitation of 
lumbar spine motion for a rating of 20 percent.  The record 
includes a December 1998 report of some minimal limitation of 
motion shown as forward flexion to approximately 45 degrees 
and extension to approximately 10 degrees, but the remaining 
range of motion evaluations in the record were normal.  The 
Board therefore finds that this code may not apply to afford 
a higher initial evaluation.  See 38 C.F.R. § 4.71a. 

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  In this case, 
although the Board is sympathetic to the veteran's pain and 
functional limitation complaints, the evidence of record does 
not support a higher evaluation.  The Board finds that the 
noted complaints and symptomatology more nearly approximate 
the criteria for a 10 percent rating, and no more, under DC 
5295.  See 38 C.F.R. § 4.7.     

The Board has also contemplated extraschedular evaluation, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the current 10 percent 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, it 
is not in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a higher initial evaluation for lumbosacral 
strain is denied.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

